917 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Reginald STEVENSON, Plaintiff-Appellant,v.George THIESS, Detective, D. Dodrill, Detective, J. Barr,Detective, Carroll Bollinger, Cornelius J. Behan, PoliceChief, All Members of the Baltimore City Police Department,Baltimore County, a Body Municipal of the State of Maryland,Tim Caslin, Detective Lieutenant, Linda Wiseman, Detective,Defendants-Appellees.
No. 90-6632.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.Rehearing Denied Nov. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-90-558-MJG)
Warren Reginald Stevenson, appellant pro se.
L. Paul Snyder, Baltimore County Office of Law, Towson, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Warren Reginald Stevenson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 without prejudice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stevenson v. Thiess, CA-90-558-MJG (D.Md. July 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.